DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: data processing system in claims 1 and 12, where the examiner notes that the citations below are taken as structural equivalents in that they are performing the same claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal (U.S. Patent No. 4,379,233) in view of Chen et al. (U.S. PGPub No. 2017/0261640 A1) further in view of Wechsler et al. (U.S. Patent No. 5,557,398).
As to claim 1, Rosenthal discloses and shows in figures 1 and 5, a radiometry system comprising: 
 a light source (10a-c) that generates light (col. 1, ll. 33-36; col. 2, ll. 45-47); 
a transmissive diffuser (32) configured to receive the light (explicitly shown in figure 5) and comprising a first translucent element (i.e. the layer thickness of diffuser plate 32 which inherently is translucent to some degree to allow further transmission of 
an optical detector (22) positioned in-line along an axially aligned light propagation path with the light source and the transmissive diffuser (explicitly shown in figure 1, as the detector is left out of figure 5, but clearly required and present), the optical diffuser configured to receive and detect diffused light from said transmissive diffuser and to generate detector response data (i.e. result) based at least part on the detected diffused light (col. 2, ll. 56-61).  
a data processing system (24) (col. 2, ll. 59-61)
	Rosenthal does not explicitly disclose where the data processing system comprising one or more processing components configured to derive one or more characterization values for at least one of the light source and the optical detector based on the detector response data, wherein the one or more characterization values are configured for use in calibrating an optical sensor that is configured for testing fluid samples in a borehole environment.
	However, Chen does disclose in ([0024]; [0032]; [0070], ll. 2-7; [0087]; [0097], ll. 1-3) the basic concept of a low cost characterizing method with a data processing system (i.e. ICE core) an optical detector based on detector response data, and further where the characterization for calibration is linked to fluid samples in a borehole environment.  In doing so one can provide a baseline correction with minimized mapping errors.  The examiner notes that Rosenthal is not directly connected with borehole measurements, however the optimizations of basic calibration of Chen would likewise produce better calibrated results in Rosenthal.  While further providing an 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenthal where the data processing system comprising one or more processing components configured to derive one or more characterization values for at least one of the light source and the optical detector based on the detector response data, wherein the one or more characterization values are configured for use in calibrating an optical sensor that is configured for testing fluid samples in a borehole environment in order to provide the advantage of expected results and increased versatility in using common calibration techniques one can further diversify the use of the detector in Rosenthal while ensuring common sources of error are removed from the signal at low cost so that a more accurate representation of the sample under test is measured (e.g. the intended use of measuring in a borehole environment).
As to claim 12, Rosenthal discloses and show in figure 1, a radiometric characterization system comprising: 
an optical train comprising a plurality of optical components including (See figure 1): 

a transmissive diffuser (32) that receives light transmitted from said light source, said transmissive diffuser comprising a first translucent element having a diffusion structure that scatters the light to generate diffused light (col. 3, ll. 40-43); and 
an optical detector (22) comprising either a characterized optical detector or an uncharacterized optical detector, wherein said optical detector generates one or more optical responses (i.e. result) to the diffused light (col. 2, ll. 56-61); and 
a data processing system (24) (col. 2, ll. 59-61)
Rosenthal does not explicitly disclose determining a characterization metric (a light distribution curve of a source under test) for one or more of the plurality of optical components based on the one or more optical responses a data processing system comprising a characterization application configured to determine a characterization metric for one or more of the optical components based on one or more of the optical responses.  
	However, Chen does disclose in ([0024]; [0032]; [0070], ll. 2-7; [0087]; [0097], ll. 1-3) the basic concept of a low cost characterizing method with a data processing system (i.e. ICE core) an optical detector based on detector response data, and further where the characterization for calibration is linked to fluid samples in a borehole environment.  In doing so one can provide a baseline correction with minimized mapping errors.  The examiner notes that Rosenthal is not directly connected with borehole measurements, however the optimizations of basic calibration of Chen would likewise produce better calibrated results in Rosenthal.  While further providing an 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenthal with determining a characterization metric (a light distribution curve of a source under test) for one or more of the plurality of optical components based on the one or more optical responses a data processing system comprising a characterization application configured to determine a characterization metric for one or more of the optical components based on one or more of the optical responses.  in order to provide the advantage of expected results and increased versatility in using common calibration techniques one can further diversify the use of the detector in Rosenthal while ensuring common sources of error are removed from the signal at low cost so that a more accurate representation of the sample under test is measured (e.g. the intended use of measuring in a borehole environment).
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal et al. in view of Chen et al. in view of Wechsler et al. further in view of Itoh et al. (U.S. PGPub No. 2009/0310087 A1).
As to claims 8 and 14, Rosenthal in view of Chen further in view of Wechsler does not explicitly disclose a radiometry system, wherein said transmissive diffuser further comprises a second translucent element having a diffusion structure that scatters light, and wherein the first and second translucent elements are mutually configured so that initially diffused light from the first translucent element is received and further diffused by the second translucent element or wherein said transmissive diffuser further comprises a second translucent element having a diffusion structure that scatters light, and wherein the first and second translucent elements are mutually configured so that initially diffused light from the first translucent element is received and further diffused by the second translucent element.
	However, Itoh dose disclose and show in figure 2, 4 and in ([0010]; [0038]) that it is well known to use to light diffusing elements one after another in order to achieve efficient speckle reduction from a light source.  The well-known modification would obviously allow Rosenthal to measure light distribution curves accurately for both coherent (i.e. laser) and non-coherent sources (LEDs).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenthal in view of Chen further in view of Wechsler with a radiometry system, wherein said transmissive diffuser further comprises a second translucent element having a diffusion structure that scatters light, and wherein the first and second translucent elements are mutually configured so that initially diffused light from the first translucent element is received and further diffused by the second translucent element or wherein said transmissive diffuser further comprises a second translucent element having a diffusion structure that scatters light, .
Claims 9-11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal et al. in view of Chen et al. in view of Wechsler et al. in view of Itoh et al. further in view of Chakmakjian et al. (U.S. PGPub No. 2019/0187341 A1).
As to claim 9 and 14, Rosenthal in view of Chen in view of Wechsler does not explicitly disclose a radiometry system, wherein the first and second translucent elements comprise a pair of glass plates having mutually opposing surfaces that are separated by a distance between and including 0.5 and 1.5 inches or wherein the first and second translucent elements comprise a pair of glass plates having mutually opposing surfaces that are separated by a distance.  
However, Itoh does disclose in ([0043]-[0044]) the distance between the two diffusing elements can be set using a known formula to allow efficient light to reach a desired area without any unnecessary loses.  It is therefore obvious that the distance can be set between .5-1.5 inches based on the desired distance to the detector of Rosenthal so as much light as possible covers the entire surface of Rosenthal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenthal in view of Chen in view 
Rosenthal in view of Chen in view of Wechsler further in view of Itoh does not explicitly disclose wherein the first and second translucent elements comprise a pair of glass plates having mutually opposing surfaces.
However, Chakmakjian does disclose in figure 1, and in ([0009]; [0036]) a well-known diffusion structure that uses a glass plate (7) with microstructured surfaces on each side of said plate.  Thus the diffusion structures could obviously be modified into the system of Rosenthal as modified by Itoh to further provide a diffusion structure that reduces high-frequency artifacts.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenthal in view of Chen in view of Wechsler further in view of Itoh wherein the first and second translucent elements comprise a pair of glass plates having mutually opposing surfaces in order to provide the advantage of increased accuracy by further removing unwanted high-frequency artifacts.
 	As to claim 10, Rosenthal discloses a radiometry system, wherein the first translucent element includes a first surface (input surface) through which the light propagates to the diffusion structure of the first translucent element comprising a roughened second surface through which the light is scattered to generate the initially diffused light (fig. 6, col. 3, ll. 40-43).  

	Rosenthal in view of Chen in view of Wechsler further in view of Itoh does not explicitly disclose wherein the second translucent element includes a first surface through which the initially diffused light propagates to a roughened second surface of the second translucent element through which the initially diffused light is further scattered to generate diffused light that propagates to the optical detector, and wherein the first surface of the second translucent element is substantially smooth.  
	However, Chakmakjian does disclose and show in figure 4a and in ([0044], [0045]) the basic concept of varying the diffusive structures so that any one of the surfaces can be made to be smooth via layer 4.  Thus the structural configuration as claimed can be achieved if the diffusive structure of Chakmakjian were modified into that of Rosenthal as modified by Itoh.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify in view of Chen in view of Wechsler further in view of Itoh wherein the second translucent element includes a first surface through which the initially diffused light propagates to a roughened second surface of the second translucent element through which the initially diffused light is further scattered to generate diffused light that propagates to the optical detector, and wherein the first surface of the second translucent element is substantially smooth in 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8-12 and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As to applicant’s argument regarding the 112(f) interpretation, the examiner respectfully disagrees.  Applicant starts by showing support for the corresponding structure to the data processing system in the instant specification.  This is appreciated, however only provides for what the examiner had already reviewed, which is that corresponding structure is sufficiently disclosed to the nonce phrase “data processing system”.  Applicant providing recitations of the support would only counter a 112(b) rejection for lack of clear link between the nonce terms and the corresponding structure.   However a 112(b) rejection is not present in the instant or prior office action.  As to applicants citation of the Williamson v. Citrix Online case, and this supporting that a person of ordinary skill in the art would recognize the nonce terms, the examiner respectfully disagrees.  Applicant has failed to provide any evidence to support the conclusion that the data processing system is known in the art for performing the functions as claimed.  Likewise applicant has not argued that the functions are well-known and obvious to one having ordinary skill in the art.  As such since the examiner does not find either to be true (i.e. the nonce terms are both known for performing the 
Examiner’s Note
	It is again noted that in the same way the rejection is present above Schroeder et al. (U.S. Patent No. 5,166,747) figure 8a could be used as the primary reference to teach inline optics coupled with a diffuser 41 (col. 10, ll. 21-24). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Michael P LaPage/Primary Examiner, Art Unit 2886